FILED
                             NOT FOR PUBLICATION                           MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: KEVAN HARRY GILMAN,                       No. 12-55843

               Debtor,                           D.C. No. 2:11-cv-09327-DOC


TAMMY R. PHILLIPS; TAMMY R.                      MEMORANDUM*
PHILLIPS, A PROF. LAW CORP.,

               Appellants,

  v.

KEVAN HARRY GILMAN,

               Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Appellants Tammy R. Phillips and Tammy R. Phillips, a Professional Law

Corporation, appeal from the district court’s order dismissing their appeal of the

bankruptcy court’s order denying their special motion to strike an affirmative

defense in the adversary proceedings they brought against debtor Kevan Harry

Gilman. We review de novo both our own jurisdiction and whether a bankruptcy

court’s decision is final under 28 U.S.C. § 158(d). Silver Sage Partners, Ltd. v.

City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787

(9th Cir. 2003). We dismiss.

       We lack appellate jurisdiction because the bankruptcy court’s order denying

Appellants’ motion entitled “Special Motion to Strike Under California’s anti-

SLAPP Statute” is not a final decision. See Rains v. Flinn (In re Rains), 428 F.3d

893, 901 (9th Cir. 2005) (explaining that this court has jurisdiction only when both

the bankruptcy court order and the decision of the district court acting in its

bankruptcy appellate capacity are final orders); United States v. Fowler (In re

Fowler), 394 F.3d 1208, 1211 (9th Cir. 2005) (discussing “pragmatic approach to

determining finality” of bankruptcy court orders and setting forth tests to determine

finality).

       We deny Appellants’ request to treat their notice of appeal as a petition for

writ of mandamus. See Bauman v. U.S. Dist. Court, 557 F.2d 650, 654-55 (9th Cir.


                                           2                                      12-55843
1977) (discussing five factors to consider when deciding whether the

“extraordinary” remedy of mandamus is warranted).

      All pending motions are denied.

      DISMISSED.




                                        3                              12-55843